DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Allowable Subject Matter
 Claims 1 through 8, 10, 11, and 13 through 20 are allowed.
 The following is an examiner’s statement of reasons for allowance: 
 A method of manufacturing a memory device, the method comprising: forming a transistor on a substrate; forming a lower interlayer insulating layer, forming a hydrogen supply layer, forming a hydrogen blocking layer; annealing the transistor; forming a memory cell on the hydrogen blocking layer after the annealing; forming an upper interlayer insulating layer surrounding the memory cell; and further comprising forming at least one intermediate interlayer insulating layer between the hydrogen supply layer and the lower interlayer insulating layer, wherein the at least one intermediate interlayer insulating layer comprises a first intermediate interlayer insulating layer on the lower interlayer insulating layer and a second intermediate interlayer insulating layer on the first intermediate Interlayer insulating layer: and  before annealing of the transistor, an average hydrogen concentration of the second Intermediate interlayer insulating layer is greater than an average hydrogen concentration of the first intermediate Interlayer insulating layer.
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        
/BRADLEY SMITH/Primary Examiner, Art Unit 2817